Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 02/25/2022 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 01/07/2022 are withdrawn.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Radial shaft seal as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	US 6,764,080 (Hosokawa et al.) discloses a radial shaft seal for sealing (Figures 1-42), relative to an outside space (space on the right in Figure 1), the atmosphere, of a rotating shaft (32) led out of a pressure chamber (33), filled with a fluid medium (Col.4, L48), of a working housing (31), which seal has, disposed in a bore of the working housing (31), a metallic seal housing (1; Col.4, L55) with a rear wall (11) and a shaft penetration bore disposed in this rear wall (bore on 11 that receives the shaft 32 defines the shaft penetration bore), wherein an elastomeric sealing member (13, made of elastomer; Col.4, L55-56) having an elastomeric sealing lip (13b) and a plastic sealing member (7, 8; made of PTFE; Col.5, L55-56) having PTFE and a plastic sealing lip are 
- a sealing-member contact flange (portion of 11 toward shaft 32) inclined frustoconically in the direction of the pressure chamber (33) at a contact taper angle ß in the range of 25° to 38° (lacks disclosure) is disposed on the rear wall (11) in the region of the shaft penetration bore, and 
- a bracing-member web (radial portion of 6) having a cylindrical bracing-member-web outer rim (portion where 6 contacts 4) is disposed on the bracing member (12), wherein the diameter of the bracing-member-web outer rim (16) has an oversize compared with the diameter of an associated inner wall of the seal housing (1) (inner diameter of bracing-member-web outer rim is oversized than the inner diameter of 3; Figure 1), so that the bracing member (12), which in the final assembly condition presses the plastic sealing member (7, 8) against the rear wall (11), is joined with press fit in the seal housing (1) (in the final assembly condition, seal member 5, 5a compress 
- a bracing-web pressing flange (portion of 12 toward 13b) inclined frustoconically in the direction of the pressure chamber (33) at a pressing taper angle α in the range of 34° to 39° (Col.5, L19-24) is disposed on the bracing member (12) in the region of the shaft penetration bore of the bracing member (12), which flange has, at its free end on the pressure-chamber side, a bracing-flange rim (portion of 13b between 12 and 32, and faces 32), and 
- a positioning cylinder (16; Figure 1) having a positioning cylinder outer jacket (surface of 16 that contacts 13a defines the positioning cylinder outer jacket) is disposed on the bracing member (12) between the bracing-member web and the bracing-web pressing flange (portion of 12 that supports 13b), 
- a cylindrical position-securing-cap inner jacket (surface of 9 toward shaft 32) of an elastomeric sealing- member positioning cap (9) is disposed by means of press fit on the positioning-cylinder outer jacket (surface of 9 toward shaft 32), which positioning cap comprises a cylinder cap (axial portion of 9), on which a sealing-member receiving web (radial portion of 9) is rigidly disposed on the pressure-chamber side (33), and 
- the elastomeric sealing member (13) has a sealing-member positioning cylinder (portion of 5 in axial direction), which is radially clamped with its inner jacket (axial portion of 4 that radially contacts the axial portion of 5 defines inner jacket; Figure 1) on the cylinder cap (axial portion of 9) in such a way that it is simultaneously linked to the sealing-member receiving web by means of an undercut disposed on the inner jacket of the elastomeric sealing member (13, 5) and associated with the sealing-member receiving web (lacks disclosure),  and 
- the elastomeric sealing member (13) disposed on the elastomeric sealing- member positioning cap (9) bears in the final assembly condition with its end face (surface of 13 that faces 16) on the bracing-member web (16) in such a way that the outer jacket (axial surface of 13) disposed on the sealing-member positioning cylinder (axial portion of 5 toward 31) is simultaneously clamped elastically in the seal housing (1), and 
- a contact region (portion of 13 and 13b that contact 16 defines the contact region; Figure 1) of the elastomeric sealing member (13) adjoining the sealing-member positioning cylinder bears with large surface on the bracing-web pressing flange (Figure 1), wherein the elastomeric sealing member (13) transitions after the contact region in the region of the bracing-flange rim into a cantilevered bracing-arch web (arch between 13b and 12), on the end of which on the pressure-chamber side the elastomeric sealing lip (13b) is then disposed on the elastomeric sealing member (13) and bears on the shaft (32) or on a running sleeve disposed on the shaft (32) to rotate with it, and 
- an external groove (groove that receives 58 in Figure 35) is disposed centrally above the bracing-arch web of the outer circumference of the elastomeric sealing member (13), in which groove a cord spring (58) is disposed that presses both the contact region of the elastomeric sealing member (13) onto the bracing-web pressing flange and simultaneously also the elastomeric sealing lip against the shaft (32) (Figure 35) or respectively the running sleeve disposed on the shaft (32) to rotate with it, and 

Hosokawa is silent about (a) sealing-member contact flange (portion of 11 toward shaft 32) inclined frustoconically in the direction of the pressure chamber (33) at a contact taper angle ß in the range of 25° to 38°,  (b) the sealing-member positioning cylinder (portion of 5 in axial direction), which is radially clamped with its inner jacket (axial portion of 4 that radially contacts the axial portion of 5 defines inner jacket; Figure 1) on the cylinder cap in such a way that it is simultaneously linked to the sealing-member receiving web by means of an undercut disposed on the inner jacket of the elastomeric sealing member (13, 5) and associated with the sealing-member receiving web.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
	Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instant, US 9,695,935 (Oiyama et al.) discloses a seal arrangement as claimed except for (a) sealing-member contact flange (portion of 121 toward shaft 200) inclined frustoconically in the direction of the pressure chamber (L) at a contact taper angle ß in the range of 25° to 38°, (b) the bracing-web pressing flange (134) inclined frustoconically in the direction of the pressure chamber (L) at a pressing taper angle in the range of 34° to 39°,   and (c) the sealing-member positioning cylinder (portion of 111 in axial direction), which is radially clamped with its inner jacket (axial portion of 131 that radially contacts the axial portion of 111 defines inner jacket) on the cylinder cap (axial portion of 131) in such a way that it is simultaneously linked to the sealing-member receiving web (radial portion of 131) by means of an undercut disposed on the inner jacket of the elastomeric sealing member (110) and associated with the sealing-member receiving web.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675